Citation Nr: 1726069	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-25 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable initial rating for photodermatitis.


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to April 1986 with subsequent service in the U.S. Air Force Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared at a hearing before a Decision Review Officer in March 2014.   

In his September 2013 substantive appeal, the Veteran requested a hearing before the Board; however, in October 2015, he withdrew his request for a hearing.

In May 2014, the agency of original jurisdiction (AOJ) granted service connection for sleep apnea, tinnitus, a heart disability, a left elbow disability, and an esophagus disability, which had previously been on appeal.  Consequently, these matters are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable initial rating for photodermatitis.  Significantly, the Veteran has indicated that when his rash is active, it covers 100 percent of the exposed areas of his body.  As such, in its December 2015 Remand, the Board directed the AOJ to schedule the Veteran for a VA skin examination to determine the current severity of his service-connected photodermatitis.  Crucially, the Board specified that this examination be scheduled, if possible, at a time when the Veteran's skin symptomology was exacerbated (which the Veteran indicated occurred during warmer weather).

However, after the Board remanded the Veteran's claim in December 2015, the Appeals Management Center requested that the Veteran be scheduled for a VA skin examination in February 2016, only two months later.  Significantly, as indicated by the Veteran in correspondence dated in May 2016, this examination was not conducted at a time when the Veteran's photodermatitis was in an active state.  There is no evidence suggesting that any effort was made to coordinate with the Veteran so that he could be examined at a time when his photodermatitis was in an active state.  As the February 2016 VA examination did not comply with the Board's December 2015 Remand orders, another VA examination is necessary to ascertain the severity of the Veteran's photodermatitis symptomatology.  See Stegall v. West, 11 Vet. App. 268 (1998) (a Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA skin examination to determine the current severity of his service-connected photodermatitis.  The examination should be scheduled, if possible, during a period of time when the Veteran experiences the symptoms (which the Veteran indicates occurs during warmer weather).  If it is not possible to schedule the Veteran for a VA examination during an active stage, the examiner should document the Veteran's symptoms based on his description of symptoms during an active stage and any scarring present from past active stages.

The examiner must elicit a history of the onset and subsequent symptoms of the Veteran's photodermatitis and conduct a related dermatological examination.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, then issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




